 Case: 2:21-cv-00390-ALM-CMV Doc #: 5 Filed: 06/15/21 Page: 1 of 1 PAGEID #: 94



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

CARL LEDFORD,                                :
                                             :       Case No. 2:21-cv-390
                                             :
       PLAINTIFF,                            :       CHIEF JUDGE ALGENON L. MARBLEY
                                             :
                                             :       Magistrate Judge Chelsey M. Vascura
       v.                                    :
                                             :
TROOPER J. ADAMS, et al.,                    :
                                             :
       DEFENDANTS.                           :



                                            ORDER

       On April 19, 2021, Magistrate Judge Vascura issued a Report and Recommendation

recommending that the request to file a civil action in forma pauperis be granted.

issued a Report and Recommendation recommending that the petition for a writ of habeas corpus.

(ECF No. 3). Magistrate Judge Vascura also recommended that the Court dismiss this action

pursuant to 28 U.S.C. § 1915(e)(2). (Id.) ). Although the parties were advised of the right to file

objections to the Magistrate Judge’s Report and Recommendation, and of the consequences of

failing to do so, no objections have been filed. The Report and Recommendation is ADOPTED

and AFFIRMED. (Id.). This action is hereby DISMISSED.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE
DATED: June 15, 2021
